                                                                  Case MDL No. 2848 Document 251 Filed 06/17/19 Page 1 of 2




                                                                                    UNITED STATES JUDICIAL PANEL
                                                                                                 on
                                                                                     MULTIDISTRICT LITIGATION



                                  IN RE: ZOST AVAX (ZOSTER VACCINE LIVE)
                                  PRODUCTS LIABILITY LITIGATION                                                                                MDL No. 2848



                                                                                      (SEE ATT ACHED SCHEDULE)



                                                                                CONDITIONAL TRA'lSFER ORDER (CT0-34)



                                  On August 2, 2018, the Panel transferred 50 civil action(s) to the United States District Court for the
                                  Eastern District of Pennsylvania for coordinated or consolidated pretrial proceedings pursuant to 28
                                  U.S.C. § 1407. See 330 F.Supp.3d 1378 (J.P.M.L. 2018). Since that time, 455 additional action(s)
                                  have been transferred to the Eastern District of Pennsylvania. With the consent of that court, all such
                                  actions have been assigned to the Honorable Harvey Bartle, III .         .,_, ">   ~   """"\fl,.~
                                                                                                    • "'                          .Oil.



                                  It appears that the action(s) on this conditioqa_l transfer order irivo1~.,questions of fact that are
                                  common to the actjons pr~"Y.f<:msly tr~a.risfqred to the Eastern District of Pemis'ylo/3J}jtl pnd assigned to
-·· ;,..,.•. ,_,.,.,.,_...., w~f:icJgsr~dle:'''" ~ ·-- .., .....,....-~, -···
~-    ..   .....   ~~   4f>   -    '      ~·~.   ~·._.,'"   ...    •      """
                                                                                                                                          ·.   .

                                  Pursuant to Rule 7 .1 of the Rules of Procedure of the C nited States Judicial Pane) on Multidistrict
                                  Liti~atjon, the action(s) on the attached schedule are transferred under 28 U .S.C. § 1407 to the
                                  Eastern District of Pennsylvania for the reasons stated in the order of August 2, 2018, and, with the
                                  consent of that court, assigned to the Honorable Harvey Bartle, Ill.

                                  This order does not become effective until it is filed in the Office of the Clerk of the United States
                                  District Court for the Eastern District of Pennsylvania. The transmittal of this order to said Clerk
                                  shall be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk
                                  of the Panel within this 7-day period, the stay will be continued until further order of the Panel.

                                       Inasmuch as no objection is
                                       pending at this time. the
                                       Stay IS lifted                                               FOR THE PANEL:
                                       I Jun 17, 2019 !
                                            CLERK'S OFFICE
                                                   UNITED STATFS
                                                                                                           pt~---
                                                 JUDICIAL PA.NEL ON
                                          MUL T101STR.ICT 1..ITIGATION
                                                                                                    John W. }';ichols
                                                                                                    Clerk of the Panel
        Case MDL No. 2848 Document 251 Filed 06/17/19 Page 2 of 2




IN RE: ZOST AV AX (ZOSTER VACCINE LIVE)
PRODUCTS LIABILITY LITIGATION                                                              MDL No. 2848



                       SCHEDULE CT0-34 - TAG-ALONG ACTIONS



                           C.A.NO.           CASE CAPTION

CALIFORNIA NORTHERN

  CAN            3         19-02955          Fields v. Merck & Co., Inc. et al
  CAN            3         19-02956          Raiford v. Merck & Co, Inc. et al
  CAN            3         19-02957          Hartung v. Merck & Co, Inc. et al

1'4'EW JERSEY

   NJ
   NJ
   NJ
                 3
                 3
                ~-3
                      .~         ~-
                           13;:J,2843      CARTER v. MERCK & CO., INC. et al
                           19-12846 --.... SPILLERS v. MERCK & CO., INC. et al
                           19_:_ 12848     HANCQCK et al v. MERCK & CO., INC. et al
   NJ            3         19-12862        LCSK et~GQ:,ING:-et-al-,..-~,...;.........       ~ ...,,.,M,a.._::::..,,,._.,
                                                                                      ~_.-~.....
   NJ            3         19-12867        VICKERS et al v. MERCK & CO., INC. et al
   NJ            3         19-12997        HENNEBERRY et al v. YIERCK CO., INC. et al
   NJ            3         19-13302        BARGER et al v. MERCK & CO., IJl,;C. et al
   NJ            3         19-13303        CHAMBERS v. MERCK & CO., INC. et al
   NJ            3         19-13304        GARDNER et al v. MERCK & CO., INC. et al
   NJ            3         19-13306        JOw.-.;SON v. MERCK & CO., INC. et al
   NJ            3         19-13307        TURBYFILL v. MERCK & CO., INC. et al

NEW YORK EASTER,~

  NYE            2         19-03145           Kassen v. Merck & Co., Inc. et al
